DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 12/2/22 is acknowledged.  Claim 18 has been withdrawn and claims 1-17 remain active for prosecution thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim is confusing as to when the step of allowing water to evaporate and when the water is introduced into the process?  Clarification is requested.  
	Regarding claim 9, the term “the conductor” lacks antecedent basis.  It appears this should be recited as “transition metal” but clarification is requested.  
Regarding claims 10 and 11, the term “compositing” and “composited” are unclear and confusing.  
Regarding claims 10-12, the claims are confusing as to when this occurs before the step of “providing a material”?  After Providing a material and before treating the material?  After treating the material and before reducing step?  Clarification is requested.  
Regarding claim 14, the term “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
Claims 1-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988).
	Lashmore et al. (2009/0277897) is drawn to a thermally conductive member comprising a matrix of carbon nanotubes (abstract).  As shown in Figure 6A, the carbon nanotubes are formed in a gas cloud and then deposited onto a moving belt which collects the nanotubes to form a nonwoven sheet [0031]-[0034].  Lashmore et al. (2009/0277897) discloses that the nanotubes are collected onto a belt and subsequently forms a continuous extensible structure such as a nonwoven sheet wherein the nonwoven sheet includes non-aligned and intermingled nanotubes, bundles of nanotubes, or intertwined nanotubes with sufficient structural integrity to be handled as a sheet and includes multiple adjacent carbon nanotubes which overlap and form connections [0033].
	Lashmore et al. (2009/0277897) fails to teach adding material substance to infiltrate the nanotube structure and reducing the material substance to reduce electrical resistance thereof the nonwoven sheet.
	Dodelet et al. (2005/0220988) teaches a similar process whereby metal particles are applied on carbon nanotubes whereby the particles are formed thereon by applying a metal catalyst salt solution and reducing the salt solution to form the catalyst particles.
	Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lashmore et al. (2009/0277897) process to include applying metal salt solution and reducing to form the metal particles as evidenced by Dodelet et al. (2005/0220988) with the expectation of reducing electrical resistance and improving conductivity of the nonwoven carbon nanotube structure.
Regarding claims 2 and 8, Dodelet et al. (2005/0220988) teaches platinum or ruthenium chloride and also teaches using other metal including nickel and hence suggestive of nickel chloride [0018].
Regarding claim 3, reduction with heated hydrogen gas is a known inert gas and would be suggested to produce the reduced metal.
Regarding claims 4-6, Lashmore et al. (2009/0277897) teaches using glassy carbon, furfuryl alcohols and phenol formaldehyde as conductive precursor materials for carbon nanotubes to improve conductivity [0040]-[0050].
Regarding claim 7, Lashmore et al. (2009/0277897) teaches evaporating solvent which water is a known solvent [0043].
Regarding claim 9, Dodelet et al. (2005/0220988) teaches a similar process whereby metal particles are applied on carbon nanotubes whereby the particles are formed thereon by applying a metal catalyst salt solution and reducing the salt solution to form the catalyst particles with reducing agents.
Regarding claims 15-17, the use of solvents to swell or expand a porous structure to enable improved infiltration of the particles is a known technique which would improve penetration of the particles and therefore improve conductivity.  
Regarding claim 16, Lashmore et al. (2009/0277897) teaches compressing the composite which inherently reduces pore size and thickness [0049]-[0051]. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) further in combination with Smithyman et al. (2011/0111279).
Features detailed above concerning the teachings of Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) are incorporated here.
Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) fails to teach compositing the metal along with the carbon nanotubes in a single composition.
Smithyman et al. (2011/0111279) teaches a network of CNTs in which particles or fibers are embedded therein to make a composite material (abstract).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) process to incorporate the metal particles in with the CNTs as evidenced by Smithyman et al. (2011/0111279) with the expectation of achieving similar success in producing a improved conductive CNT network.  
Regarding claims 12 and 13, solvents are known to be utilized and removed by heating to form the metal sites on the CNTs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) further in combination with Lewis et al. (2009/0117268).
Features detailed above concerning the teachings of Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) are incorporated here.
Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) fails to teach the material substance to be a conductive polymer.
Lewis et al. (2009/0117268) teaches a network of CNTs in which particles or fibers are embedded therein to make a composite material (abstract).  Lewis et al. (2009/0117268) discloses that the conductive polymers can be chosen from polypyrrole, poly(p-phenylene vinylene), and polacetylene [0003].  Lewis et al. (2009/0117268) teaches that the coatings can be combined with metal species to combine the properties of metal and conductive polymers [0020].  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lashmore et al. (2009/0277897) in view of Dodelet et al. (2005/0220988) process to incorporate the conductive polymers in with the CNTs as evidenced by Lewis et al. (2009/0117268) with the expectation of achieving similar success in producing an improved conductive CNT network.  
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715